Citation Nr: 1138999	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a neurologic disorder of the left thigh.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to March 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for a neurologic disorder of the left thigh is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show a current lung disorder that is related to the Veteran's military service or to any incident therein.

2.  The June 2007 VA audiological examination revealed Level II hearing acuity, bilaterally. 

3.  The August 2008 VA audiological examination revealed Level III hearing acuity in the right ear and Level II hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a compensable initial evaluation of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's August 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected bilateral hearing loss arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has provided the Veteran with a VA examination to determine the etiology of any lung disorder found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This medical examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA has also provided the Veteran with multiple VA audiological examinations to determine the current severity of his bilateral hearing loss.  38 C.F.R § 3.159(c)(4).  The Board finds that the VA examinations obtained were adequate as they provide sufficient detail to determine the severity of the Veteran's hearing disability.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspect of his disability.  See Barr, 21 Vet. App. at 312.  The VA audiological examinations reflect the Veteran's complaints of difficulty hearing and understanding in background noise and diminished ability to participate in conversations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  In addition, the Veteran has neither advanced an argument that the audiological examination was deficient in any respect, nor that he was prejudiced thereby.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that his current lung disorder is the result of his exposure to asbestos during his military service aboard naval ships.  He stated that he first had breathing problems while in service and continued to experience the breathing problems since service separation.

The Veteran's service treatment records, to include his March 1965 separation examination, are negative for any complaints, treatments, or diagnoses of a lung disorder or breathing problems.

Subsequent to service, a November 1996 private pulmonary function test results showed that the Veteran's forced vital capacity and expiratory volume were in the normal range; but that his mid flow rate was in the moderately impaired range.

A March 2003 private radiology report stated that a calcified granuloma was noted in the Veteran's left upper lung lobe; however, the lungs were otherwise clear.  The impression was no acute pulmonary disease.  On a May 2003 VA treatment report, the Veteran reported shortness of breath since an episode of myocardial infarction two months previously.

VA treatment reports dated from January 2005 through July 2006 show diagnoses of asthma, with bronchitis.  In January 2005, on physical examination of the lung, there was no auscultory wheeze, rhonci, or rales.

The Veteran underwent a June 2007 VA respiratory examination.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that the onset of a lung disorder was while he was in the military.  He asserted that he was exposed to asbestos while on active duty, which resulted in his current lung disorder.  He reported using an oral bronchodilator daily for treatment.  The Veteran also reported a history of acute asthma attacks occurring one or two times per year and dyspnea on exertion.  X-ray of the chest revealed a nodule or granuloma in the left upper lobe, but no acute infiltrate or congestion.  Following a pulmonary function test, the diagnosis was moderate chronic obstructive pulmonary disease (COPD), with mild pulmonary restriction.  The examiner explained that a diagnosis of an asbestos-related lung condition is based on a history of asbestos exposure, the presence of characteristic radiologic changes, end-inspiratory crackles (rales), and other clinical features of fibrosing lung disease; and that pleural plaques and thickening are observed on x-rays taken during the early stages of the disease.  The examiner further noted that changes on x-rays consistent with prior asbestos exposure include small, irregular opacities compatible with parenchymal fibrotic changes or pleural abnormalities.  It was also noted that the classic abnormality on pulmonary function testing is a restrictive impairment and that mixed restrictive and obstructive impairment is frequently seen; however, isolated obstructive impairment is unusual.  The examiner then opined that the Veteran's current lung condition was "less likely as not" related to the high probability of inservice exposure to asbestos.  

VA treatment records dated June 2007 through September 2009 show diagnoses of asthma, COPD, and dyspnea on exertion.

The medical evidence of record shows current diagnoses of lung disorders, to include asthma, COPD, and dyspnea.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, while the record reflects that the Veteran has been treated for asthma or COPD during the course of this appeal, there is no diagnosis of asbestos-related lung disorder as claimed by the Veteran.  Specifically, the June 2007 VA examination accomplished during the pendency of the appeal that x-rays and the pulmonary function tests did not show findings consistent with a diagnosis of an asbestos-related lung disorder.

The presence or diagnosis of asbestos-related lung disorder cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, as a respiratory disorder is not a simple medical condition that the Veteran is competent to identify.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer a diagnosis of respiratory disorder, including residuals of pneumonia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  To the extent the Veteran's statements are offered as proof of the presence of asbestos-related lung disorder, in service or since service, the Veteran's lay statements are not competent evidence as to a current medical diagnosis.  

The competent evidence of record does not relate the Veteran's current lung disorder to his military service or to any exposure to asbestos during his service.  The only medical opinion of record is negative to the Veteran's claim for service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lung disorder, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for bilateral hearing loss was granted in an August 2007 rating decision and a noncompensable disability rating was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective from July 24, 2006.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in June 2007.  The VA examiner stated that the claims file was reviewed.  The Veteran complained of difficulty hearing and understanding in background noise.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
50
LEFT
20
20
35
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 33.75 decibels in the right ear, and 43.75 decibels in the left ear.  Speech recognition ability of 88 percent in the right ear and 88 percent in the left ear was noted, using the Maryland CNC word lists.  The diagnosis was moderate sensorineural hearing loss for the right ear and mild to moderately severe sensorineural hearing loss for the left ear.

The Veteran underwent another VA audiological examination in August 2008.  The Veteran reported that his current hearing loss interfered with his ability to participate in conversations and decreased his enjoyment of watching television or listening to the radio.  He also related that his hearing loss created difficulty in his college classes with understanding the instructors and that he always must sit in the front of the classroom.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
65
LEFT
20
25
45
65
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 45 decibels in the right ear, and 50 decibels in the left ear.  Speech recognition ability of 80 percent in the right ear and 84 percent in the left ear was noted, using the Maryland CNC word lists.  The diagnoses were mild to moderately severe sensorineural hearing loss, bilaterally.

Applying the June 2007 results to the Rating Schedule reveals a numeric designation of Level II, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

Applying the August 2008 results to the Rating Schedule reveals a numeric designation of Level III in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  Thus, based on the audiometric findings of record, and with consideration staged ratings, a noncompensable evaluation is warranted during the entire appeal period.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his currently assigned disability rating for bilateral hearing loss inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for bilateral hearing loss.  As demonstrated by the evidence of record, the Veteran's hearing loss disability in the June 2007 VA audiological examination was manifested by Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The August 2008 VA audiological examination revealed Level III hearing acuity in the right ear and Level II in the left ear.  Id.  When comparing this disability picture with the criteria contemplated by the Rating Schedule, the Board finds that the Veteran's hearing impairment is adequately contemplated by the current disability rating for his service-connected bilateral hearing loss.  Higher ratings are provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial compensable evaluation, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a lung disorder is denied.

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran claims an injury to the left upper leg from a chemical burn due to a spill of aviation fuel (JP 15) and that he developed a large patch of sensory hypesthesia over the left lateral thigh.

The service treatment records indicate that the Veteran incurred first degree sunburn over the face, trunk, and extremities in August 1962.  The examination revealed first degree burns over the legs with swelling of the ankles.  After four days of bed rest with elevation of the feet, "most" of the edema to the ankles subsided, and the Veteran was discharged to duty.  In October 1963, the Veteran was seen for "JP burn."  It affected area was cleansed with pHisoHex and water.  The diagnosis was contact dermatitis.  The Veteran was admitted to the Ward and was discharged the next day to duty.  In July 1963, the Veteran sustained an injury to his left thigh.  A small area of ecchymosis was found over the left lateral upper thigh without underlying bony pain.  Abrasions over the anterior legs were found.  The diagnoses were a mild contusion to the left thigh and abrasions on the abdomen and legs.  The Veteran was restricted from flight line duty for 20 hours.  In June 1964, a rash that did not itch on the Veteran's upper legs was found that "appears" to be of the class of a tinea or fungus infection.  The rash was more prominent on the right thigh.  An ointment was prescribed.  
A VA neurologic examination was conducted in August 2008 in conjunction with this claim.  The August 2008 VA examiner opined that the diagnosis of neuralgia paresthetic caused by physical injury to the lateral femoral cutaneous nerve of the left thigh could not be established.  The examiner stated

Although there is an area of sensory hypesthesia in the left thigh that could be produced secondary to an injury to this cutaneous nerve, there are other findings that are much more supportive of a likely diagnosis of sciatica. . . .  To resolve this diagnostic ambiguity, it will be necessary to complete electromyography and nerve conduction studies focused on the leg.  

In a September 2008 addendum, the examiner stated that electromyography and nerve conduction studies were conducted and were completely normal, without evidence of a polyneuropathy, focal mononeuropathy, or radiculopathy.  

The Board finds the VA examination in August 2008, and subsequent 2008 addendum, are not adequate.  After the recommended tests were performed, the VA examiner failed to provide a final opinion as to the etiology of any neurologic disorder to the Veteran's left thigh.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board concludes that a remand is required to obtain an opinion as to whether any current neurologic disorder of the left thigh is related to his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a neurologic disorder of the left thigh.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran's entire claims file, including this remand, must be reviewed by the VA examiner who conducted the August 2008 VA examination, if available.  If this VA examiner is not available, then the claims file must be reviewed by another appropriate VA examiner.  

The VA examiner must provide a nexus opinion as to the etiology of any neurologic disorder of the left thigh found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Following a review of the medical records in the claims file, the examiner must state whether any current left thigh neurologic disorder is related to the Veteran's military service, or to any incident therein, to include as due to a chemical burn.  A complete rationale for any opinion provided must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The report of the requested opinions must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


